M.D. Appeal Dkt
                                                                      3 2019

                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 RACHEL L. CARR                    : No. 460 MAL 2018
                                   :
                                   :
            v.                     : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
                                   :
 COMMONWEALTH OF PENNSYLVANIA, :
 DEPARTMENT OF TRANSPORTATION      :
 AND COMMONWEALTH OF               :
 PENNSYLVANIA, STATE CIVIL SERVICE :
 COMMISSION                        :
                                   :
                                   :
 PETITION OF: PENNSYLVANIA         :
 DEPARTMENT OF TRANSPORTATION      :


                                        ORDER



PER CURIAM

      AND NOW, this 8th day of January, 2018, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


             (1)   Is the Commonwealth Court’s decision in conflict with the U.S.
Supreme Court’s rulings in Pickering [v. Bd. of Educ. of Twp. High Sch. Dist., 391 U.S.
563 (1968)] and its progeny, which allow a government employer to terminate an
employee on the basis of their speech, even when it touches upon a matter of public
concern, so long as the employer can demonstrate that an adverse effect could be
reasonably foreseen?

               (2)    Did the Commonwealth Court err as a matter of law by failing to give
sufficient weight to the public importance, or lack thereof, of Carr’s Facebook comments,
as required by Pickering and its progeny?

               (3)    Did the Commonwealth Court err as a matter of law by failing to give
sufficient weight to the public importance, or lack thereof, of Carr’s Facebook comments,
as required by the Pennsylvania Supreme Court in Sacks?